Exhibit 10.1(a)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of April 1, 2014 (the “Effective Date”), by and between Double Eagle
Petroleum Co., a Maryland corporation (the “Company”), and Charles Chambers
(“Employee”). The Company and Employee are collectively referred to as the
“Parties”.

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee as the Chief Executive Officer
and President of the Company, and Employee desires to be employed as the Chief
Executive Officer and the President of the Company; and

WHEREAS, the Company and Employee desire to enter into this Agreement regarding
the employment of Employee;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:

ARTICLE 1
POSITION & DUTIES

1.1Title.

Employee is employed to serve as Chief Executive Officer and President of the
Company and agrees to perform services described herein for the Company and such
subsidiaries and other affiliates of the Company (each, an
“Affiliate”).  Employee hereby agrees to be employed by the Company and serve in
such capacities.

1.2Employment Period.

Employee’s employment will begin on the Effective Date and continue until this
Agreement is terminated by either Employee or the Company.  If this Agreement is
terminated by the Company without “cause” pursuant to Section 3.2(b) or is
terminated by Employee for “good reason” pursuant to Section 3.2(c), Employee
will be entitled to the severance benefits described in Section 3.5(a).  If this
Agreement is terminated for cause pursuant to Section 3.2(a) of this Agreement
there are no severance benefits payable to Employee by the Company.  Bonuses, if
any, shall not be deemed to be accrued or part of any severance package unless
and until the Board of Directors of the Company (the “Board of Directors”) has
declared and awarded a bonus to Employee.  Employee’s period of employment
pursuant to this Agreement shall hereinafter be referred to as the “Employment
Period.”

1.3Duties and Responsibilities.

Employee shall perform the tasks consistent with the offices and positions
designated herein in Section 1.1 and such other reasonable tasks directed by the
Board of Directors.  Employee hereby covenants and agrees to perform the
services for which he is hereby retained in good faith and with reasonable
diligence in light of attendant circumstances.

 

--------------------------------------------------------------------------------

 

1.4Performance of Duties.

Throughout the Employment Period, except as otherwise approved by the Board of
Directors or as provided below, Employee agrees to devote his full business
time, effort, skill and attention to the affairs of the Company and its
Affiliates, will use his best efforts to promote the interests of the Company
and its Affiliates, and will discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices.  The foregoing shall
not, however, preclude Employee from devoting reasonable time, attention and
energy in connection with other activities outside his existing duties and
responsibilities, provided that any such other activities do not interfere with
the performance of his duties and services hereunder and do not conflict with
the business interests of the Company and its Affiliates, and further provided
that Employee’s participation in any activities in the oil and gas industry or
which may reasonably be deemed to conflict with the business interests of the
Company and/or its Affiliates is approved in advance by the Board of
Directors.  The Company acknowledges that the two activities in which Employee
is currently involved that Employee has disclosed to the Company do not conflict
with the business interests of the Company and its Affiliates.

1.5Reporting Location.

Employee’s principal place of business is Houston, Texas, which includes the
metropolitan area within a 60 mile radius from the Company’s current office at
that location.

ARTICLE 2
COMPENSATION

2.1Base Salary.

As compensation to Employee for the performance of his duties and obligations
under this Agreement, the Company shall pay Employee a base salary of $350,000
annually (the “Base Salary”), which will be paid in periodic installments in
accordance with the Company’s standard payroll policies and subject to all
federal, state, and municipal withholding requirements. The Base Salary shall be
prorated for any partial calendar period of employment.

2.2Equity Grants.  

As of the Effective Date, the Company shall grant to Employee (a) that number of
restricted shares of the Company’s common stock (the “Common Stock”) having a
fair market value of $400,000 based on the closing price of the Common Stock on
the last trading day preceding the date of grant as determined under the Double
Eagle Petroleum Co. 2010 Stock Incentive Plan (the “LTIP”), such grant to be
made pursuant to the LTIP and a Restricted Stock Award Agreement substantially
in the form attached hereto as Exhibit A, and (b) that number of restricted
shares of the Common Stock having a fair market value of $800,000 based on the
closing price of the Common Stock on the last trading day preceding the date of
grant as determined under the LTIP, such grant to be made pursuant to the LTIP
and a Restricted Stock Award Agreement substantially in the form attached hereto
as Exhibit B. Thereafter, Employee will be eligible to receive such grants of
equity awards or other long-term incentive awards in amounts and on terms and
conditions determined by the Board of Directors.

- 2 -

--------------------------------------------------------------------------------

 

2.3Bonus Awards within Discretion of Board of Directors.

In addition to receiving the Base Salary described in Section 2.1 and the equity
grants described in Section 2.2, Employee may, in the sole discretion of the
Board of Directors, be awarded such cash and/or non-cash bonuses from time to
time as are approved by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) or by the Board of Directors directly.  The
annual bonus shall be based upon any annual cash incentive bonus plan and terms
adopted by the Compensation Committee or the Board of Directors.   In addition,
in the event of extraordinary performance by Employee, the Board of Directors
has discretion to pay him such additional cash or equity compensation as the
Board of Directors determines.

2.4Employee Benefit Plans.

During the Employment Period, Employee will be eligible to participate in any
employee benefit plans provided by the Company as determined by the Board of
Directors and as such plans may be changed from time to time, in accordance with
the provisions of such plans, including, but not limited to, the Company’s
qualified retirement plan and the Company’s stock incentive plan.  Employee
hereby agrees and acknowledges that nothing in this Agreement shall guarantee
Employee that any employee benefit plan shall be in effect during the Employment
Period nor shall it guarantee Employee a right to any grant of stock options,
restricted stock or any other right under the LTIP, any other stock incentive
plan or any other plan.

2.5Vacation.

Commencing upon the Effective Date, Employee will accrue four (4) weeks of
vacation per calendar year, pro-rated proportionally for days worked as compared
to the calendar year accruable days in total.  Unused vacation time may be
carried over to a subsequent calendar year in accordance with the Company’s
vacation policy.  Upon termination of Employee’s employment under this
Agreement, Employee shall be paid for all accrued but unused vacation days then
accrued and available under the Company’s vacation policy.

2.6Clawback.

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive based compensation including that described in Section 2.2 or any
other compensation including that described in Section 2.1, Section 2.3 and
Section 2.5, paid or payable to Employee pursuant to this Agreement or any other
agreement or arrangement with the Company which compensation is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, whether adopted during or after the Employment Period, will be
subject to such deductions and recovery (clawback) as may be required to be made
pursuant to law, government regulation, order, stock exchange listing
requirement or any policy of the Company adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement or
otherwise.  Employee specifically authorizes the Company to withhold from his
future wages and other amounts payable by the Company any amounts that may
become due under this Section 2.6.  This Section 2.6 shall survive the
termination of this Agreement for a period of three (3) years or such longer
time period as required by law, government regulation, order, or stock exchange
listing requirement.

- 3 -

--------------------------------------------------------------------------------

 

ARTICLE 3
TERMINATION OF EMPLOYMENT

This Agreement and Employee’s employment with the Company may be terminated as
follows:

3.1Death or Disability.

On the date of Employee’s death or the date on which Employee incurs a
Disability, this Agreement and Employee’s employment with the Company will
automatically terminate.  The Company will pay to Employee’s estate (in the case
of Employee’s death) or to Employee an amount equal to one-twelfth (1/12th) of
the Base Salary on the last day of each month during the six (6) month period
beginning with the first calendar month immediately following the month that
includes the Date of Termination (as defined in Section 3.4 below).  For
purposes of this Agreement, the term “Disability” means the absence of Employee
from Employee’s duties hereunder on a full-time basis for an aggregate of
180 days within any given period of 270 consecutive days (in addition to any
statutorily required leave of absence and any leave of absence approved by the
Company) as a result of the incapacity of Employee, despite any reasonable
accommodation required by law, due to bodily injury or disease or any other
mental or physical illness of Employee.

3.2Termination by the Company or by Employee.

(a)Termination for Cause.  This Agreement and Employee’s employment with the
Company may be terminated by the Company for “cause” at any time, without prior
notice (except as indicated herein below) and without severance pay or severance
benefits.  For purposes hereof, “cause” means any of the following events:

(i)Any embezzlement or wrongful diversion of funds of the Company or any
Affiliate by Employee.

(ii)A conviction of Employee, or the entering of a plea of nolo contendere by
Employee, with respect to having committed a felony.


(iii)Acts of dishonesty or moral turpitude by Employee that are determined by
the Board of Directors to be detrimental to the Company or an Affiliate.

(iv)Abandonment by Employee of his job duties or repeated absences from the
Company-directed tasks which are not otherwise excused by the Company.

(v)Competing with the Company or otherwise diverting away from the Company
business opportunities intended for the Company or which could reasonably
benefit the Company’s core business.

(vi)An unauthorized use of the Company’s or an Affiliate’s name, trademark(s),
service mark(s) or trade name(s), and all variations thereof and marks or names
similar thereto, whether now or hereafter owned, licensed, or used by the
Company or an Affiliate.

- 4 -

--------------------------------------------------------------------------------

 

(vii)Acts or omissions by Employee which are detrimental to the business of the
Company or an Affiliate, the Company’s or an Affiliate’s interests and/or the
Company’s or an Affiliate’s reputation.

(viii)Failure of Employee to comply with reasonable and lawful directives and/or
policies of the Company that remains uncured for a period of at least thirty
(30) days following written notice from the Company or the Board of Directors or
a committee thereof to Employee of such alleged failure, which written notice
describes in reasonable detail the nature of such alleged failure.

(ix)Any other material breach by Employee of any agreement between Employee and
the Company that remains uncured for a period of at least thirty (30) days
following written notice from the Company or the Board of Directors or a
committee thereof to Employee of such alleged breach, which written notice
describes in reasonable detail the nature of such alleged breach.

(b)Termination Without Cause.  Notwithstanding any other provision of this
Agreement, the Company may terminate this Agreement and Employee’s employment
with the Company at any time without “cause”, upon providing written notice to
Employee.  Upon such termination, Employee shall have the rights set forth in
Section 3.5(a) below subject to the terms and conditions of Section 3.5(a) and
Section 3.5(e).

(c)Termination for Good Reason.  Notwithstanding any other provision of this
Agreement, Employee may terminate this Agreement and Employee’s employment with
the Company for “good reason” 60 days after providing written notice to the
Company of the “good reason” if the written notice is provided within 30 days
following the first occurrence of the good reason event and the “good reason” is
not cured within the 60 day period following the date of delivery of the
notice.  “Good reason” means:

(i)A material breach by the Company of any agreement between Employee and the
Company that remains uncured for a period of at least sixty (60) days following
written notice by Employee to the Company of the breach.

(ii)A change in reporting location outside the reporting location set forth in
Section 1.5.

(iii)A material reduction in Employee’s responsibilities or a reduction in the
Base Salary.

Upon termination by Employee for good reason, Employee shall have the rights set
forth in Section 3.5(a) below subject to the terms and conditions of
Section 3.5(a) and Section 3.5(e); except that if termination by Employee for
good reason satisfies the conditions of Section 3.5(b), then Employee shall have
the rights set forth in Section 3.5(b), subject to the other terms and
conditions of Section 3.5(b) through Section 3.5(e).  Such a termination shall
be deemed to be an involuntary termination.

(d)Termination Without Good Reason.  Notwithstanding any other provision of this
Agreement, Employee may terminate this Agreement and Employee’s employment with
the Company at any time without “good reason”, upon providing written notice to
the Company.  If

- 5 -

--------------------------------------------------------------------------------

 

Employee terminates Employee’s employment with the Company by resignation, other
than resignation for “good reason”, such termination shall be without any
severance pay or severance benefits and Employee shall be entitled only to such
compensation hereunder that has accrued as of the Date of Termination.  

(e)Litigation Costs.  If the Company and Employee enter into litigation as to
whether Employee’s termination validly qualifies as termination for “good
reason,” for “cause” or as following a “change in control,” then the prevailing
party in such action shall be awarded its or his reasonable costs and fees,
including attorneys’ fees, resulting from such litigation up to a maximum of one
hundred thousand dollars ($100,000).  The Company and Employee agree that no
punitive or consequential damages may be awarded as a result of such action or
otherwise under this Agreement.

3.3Notice of Termination.

Any termination of this Agreement and Employee’s employment hereunder by the
Company or by Employee (other than as the result of Employee’s death) shall be
communicated by a Notice of Termination (as defined below) to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which (a) indicates the specific termination provision in this
Agreement relied upon; (b) in the case of a termination for Disability or
termination for cause, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated; and (c) specifies the Date of
Termination (as defined in Section 3.4 below).  The failure by the Company or
Employee to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of a Disability or a termination for cause shall
not waive any right of the Company or Employee hereunder or preclude the Company
or Employee from asserting such fact or circumstance in enforcing the Company’s
or Employee’s rights hereunder.

3.4Date of Termination.

For purposes of this Agreement, the “Date of Termination” shall mean the
effective date of termination of Employee’s employment hereunder, which date
shall be (a) if Employee’s employment is terminated by Employee’s death, the
date of Employee’s death; (b) if Employee’s employment is terminated because
Employee incurs a Disability, the date Employee incurs such Disability; (c) if
Employee’s employment is terminated by the Company for cause, the date on which
the Notice of Termination is delivered; and (d) if Employee’s employment is
terminated for any other reason, including the resignation by Employee, the date
specified in the Notice of Termination, which date shall in no event be earlier
than the date such notice is delivered.

3.5Severance Pay Provisions/Change in Control/Effect of Termination Without
Cause by Company, or for Good Reason by Employee.

(a)In the event this Agreement is terminated by the Company without “cause,” or
is terminated by Employee for “good reason,” then Employee’s sole remedy and
severance benefit shall be limited to payment from the Company to Employee of an
amount equal to one-twelfth (1/12th) of the Base Salary for each month during a
twenty-four (24) month period following the Date of Termination as set forth
below and continuing health care benefits described in

- 6 -

--------------------------------------------------------------------------------

 

Section 3.5(f) for a period of up to twenty-four (24) months following such
termination.  Notwithstanding any other provisions of this Agreement to the
contrary, in consideration for receiving the severance benefits described in
this Section 3.5(a), Employee hereby agrees to execute (and not revoke) the
Release described in Section 3.5(e).  If Employee is not a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and Final Department of Treasury Regulations issued
thereunder (collectively, “Section 409A”) at the time of termination of
Employee’s employment (“Specified Employee”), and Employee has timely signed and
delivered to the Company, by the deadline set forth below, the Release, which
has become irrevocable by the time set forth below, the Company shall pay to
Employee the twenty-four (24) monthly cash severance payments described in this
Section 3.5(a) starting on the date that is sixty (60) days following the date
of Employee’s “separation from service” within the meaning of Section 409A
(“Separation From Service”) and on the same day of the month in each of the
following twenty-three (23) months..  In the event that Employee is a Specified
Employee and Employee has timely signed and delivered to the Company, by the
deadline set forth below, the Release, which has become irrevocable by the time
set forth below, the Company shall pay to Employee the twenty-four (24) monthly
cash severance payments described in this Section 3.5(a) as follows:  (i) the
first six monthly cash severance payments shall be paid on the date that is six
(6) months following the date of Employee’s Separation From Service and (ii) the
remaining eighteen (18) monthly cash severance payments will be paid starting on
the date that is seven (7) months following the date of Employee’s Separation
From Service and thereafter on the same day of the month in each of the
following seventeen (17) months.  Whether Employee is or is not a Specified
Employee, Employee will not be paid the twenty-four (24) monthly cash severance
payments described in this Section 3.5(a) or entitled to reimbursement of a
portion of the premiums for Company provided group health plan coverage that
shall be provided to Employee by the Company under Section 3.5(f) (or any
continuation of coverage after the end of the COBRA continuation coverage period
described in Section 3.5(f)) and Employee shall forfeit any right to such
payments and benefits, unless (A) Employee has signed and delivered to the
Company the Release and (B) the period for revoking the Release shall have
expired (in the case of both clauses (A) and (B)) prior to the date that is 60
days following the date of Employee’s Separation From Service.  If Employee
fails to properly execute and deliver such release (or revokes the Release),
Employee agrees that Employee shall not be entitled to receive the severance
benefits described in this Section 3.5(a).  Notwithstanding this Section 3.5(a),
Employee shall not be entitled to payment pursuant to this Section 3.5(a) if he
is entitled to payment pursuant to Section 3.5(b).

(b)In the event of a Change in Control as defined in Section 3.5(c) below, if:

(i)Employee’s employment with the Company is terminated without “cause” as
defined in Section 3.2(a) during the 12-month period immediately following a
Change in Control, or

(ii)Employee terminates his employment with the Company for “good reason” as
defined in Section 3.2(c) during the 12-month period following the Change in
Control,

then Employee shall be entitled to a lump sum payment in the amount equal to the
sum of (x) three (3) times the Base Salary plus (y) 100% of the total amount of
cash bonuses granted to

- 7 -

--------------------------------------------------------------------------------

 

Employee in his capacity as an employee of the Company during the 36 months
preceding the date of the Change in Control (collectively, the “Cash Change in
Control Benefit”) and continuing health care benefits described in
Section 3.5(f) for a period of up to twenty four (24) months following such
termination.  The Cash Change in Control Benefit and continuing health care
benefits described in Section 3.5(f) shall be in lieu of any payment or benefits
under Section 3.5(a) or any other severance or termination pay to which Employee
may be entitled under any Company severance or termination plan, program,
practice or arrangement. Employee’s entitlement to any other compensation or
benefits shall be determined in accordance with any Company employee benefit
plans and any other applicable programs, policies and practices then in effect
in which Employee participates.  Notwithstanding any other provisions of this
Agreement to the contrary, in consideration for the Cash Change in Control
Benefit and continuing health care benefits described in Section 3.5(f) Employee
hereby agrees to execute (and not revoke) the Release described in
Section 3.5(e).  If Employee is not a Specified Employee and Employee has timely
signed and delivered to the Company, by the deadline set forth below, the
Release, which has become irrevocable by the time set forth below, the Company
shall pay to Employee the Cash Change in Control Benefit on the date that is
sixty (60) days following the date of Employee’s Separation From Service.  In
the event that Employee is a Specified Employee and Employee has timely signed
and delivered to the Company, by the deadline set forth below, the Release,
which has become irrevocable by the time set forth below, the Company shall pay
to Employee the Cash Change in Control Benefit on the date that is six (6)
months following the date of Employee’s Separation From Service.  Whether
Employee is or is not a Specified Employee, Employee will not be paid the Cash
Change in Control Benefit or entitled to reimbursement of a portion of the
premiums for Company provided group health plan coverage that shall be provided
to Employee by the Company under Section 3.5(f) (or any continuation of coverage
after the end of the COBRA continuation coverage period described in
Section 3.5(f)) and Employee shall forfeit any right to such payment and
benefits unless (A) Employee has signed and delivered to the Company the Release
and (B) the period for revoking the Release shall have expired (in the case of
both clauses (A) and (B)) prior to the date that is 60 days following the date
of Employee’s Separation From Service.  If Employee fails to properly execute
and deliver such release (or revokes the Release), Employee agrees that Employee
shall not be entitled to receive the severance benefits described in this
Section 3.5(f) and shall forfeit all rights thereto.

(c)For the purposes of this Agreement, a “Change in Control” means the
occurrence of any of the following events:

(i)If any one person, or more than one person acting as a group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934),
acquires ownership of the Common Stock that, together with stock held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the Common Stock of the Company. However,
if any one person or more than one person acting as a group, is considered to
own more than fifty (50) percent of the total fair market value or total voting
power of the Common Stock, the acquisition of additional Common Stock by the
same person or persons is not considered to cause a Change in Control. An
increase in the percentage of Common Stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the Company acquires
its stock in exchange for property shall be treated as an acquisition of Common
Stock for purposes of this Section. This Section applies only when

- 8 -

--------------------------------------------------------------------------------

 

there is a transfer of Common Stock (or issuance of Common Stock) and stock in
the Company remains outstanding after the transaction;

(ii)If a majority of the members of the Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors prior to the date of the
appointment or election; or

(iii)If there is a change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty (40) percent of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that a sale of a substantial portion of the
Company’s assets in the ordinary course of business and investment of the
proceeds into similar assets for use in the business of the Company shall not
constitute a change in the ownership of a substantial portion of the Company’s
assets for purposes of this provision. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(d)In the event that the Change in Control Benefits provided for under
Section 3.5(b) constitute “parachute payments” within the meaning of
Section 280G of the Code, and but for this Section 3.5(d) would be subject to
the excise tax imposed by Section 4999 of the Code, then the Change in Control
Benefits under Section 3.5(b) will be either: (i) delivered in full, or
(ii) delivered as to such lesser extent that would result in no portion of such
Change in Control Benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee on an after-tax basis, of the
greatest amount of Change in Control Benefits, notwithstanding that all or some
portion of such Change in Control Benefits may be taxable under Section 4999 of
the Code. Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 3.5(d) will be made in writing by the
Company’s independent public accountants immediately prior to the Change in
Control (the “Accountants”), whose determination will be conclusive and binding
upon Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.  

(e)As a condition and requirement in order to receive any payment or benefit
pursuant to Section 3.5(a) or Section 3.5(b) above or Section 3.5(f) below,
Employee must sign and deliver to the Company a full release of the Company from
any claims that Employee may have against the Company, its Affiliates, and the
directors, officers, employees and other affiliates of the Company and the
Affiliates (the “Release”), substantially in the form attached

- 9 -

--------------------------------------------------------------------------------

 

hereto as Exhibit C, and Employee must return to the Company all information,
documents, records, memoranda, drafts, emails, notes, data or other non-public
information that is recorded in any electronic, audio, video or other manner
that was furnished to Employee or produced by Employee in connection with
Employee’s employment, except for documents relating to compensation or benefits
to which Employee is entitled following Employee’s termination of employment.
Employee also shall be required to return all other Company property and
equipment, including keys and access cards. The form of Release to be signed and
delivered by Employee to the Company must be reasonably acceptable to the
Company and will be provided to Employee by the Company.

(f)In the event this Agreement and Employee’s employment with the Company is
terminated and, as a result thereof, Employee is entitled, under either
Section 3.5(a) or Section 3.5(b), to the continuing health care benefits
described in this Section 3.5(f) for a period of up to twenty four (24) months
following such termination (the “Period”) then, if Employee elects continued
group medical coverage for himself and his eligible dependents pursuant to
section 4980B of the Code, the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the terms of the applicable Company-sponsored group health
plans as a result of the termination of Employee’s employment with the Company
(“COBRA”), (i) the Company will reimburse Employee for that portion of the
premiums Employee pays during the lesser of the COBRA continuation period or the
duration of the Period for COBRA continuation coverage in excess of the premiums
paid by active employees of the Company for comparable coverage under the
applicable Company-sponsored group health plans and (ii) if the COBRA
continuation coverage ends solely as a result of the completion of the 18 month
period that COBRA continuation coverage is available to Employee as a result of
Employee’s termination of employment, for the period beginning on the expiration
of such 18 month COBRA continuation coverage period and continuing through the
end of the Period, the Company will continue to provide to Employee the coverage
Employee and his qualifying dependents had on the date such COBRA continuation
coverage ended under the applicable Company-sponsored group health plans and
will reimburse Employee monthly for that portion of the premiums Employee pays
for the coverage provided under the applicable Company-sponsored group health
plans during that period in excess of the premiums paid by active employees of
the Company for comparable coverage under the applicable Company-sponsored group
health plans.  Notwithstanding the foregoing, any obligation to provide
continuing health care benefits described in this Section 3.5(f) and any premium
reimbursement obligation set forth in this Section 3.5(f) shall lapse as of the
date comparable group health plan coverage in connection with other employment
is made available to Employee regardless of whether Employee participates in
such alternate coverage program.  The terms and conditions of this
Section 3.5(f) shall continue until the end of the Period notwithstanding the
death or disability of Employee during said period.  Any reimbursements by the
Company to Employee required under this Section 3.5(f) shall be made on the last
day of each month Employee pays the amount required for such coverage.  

- 10 -

--------------------------------------------------------------------------------

 

ARTICLE 4
CONFIDENTIALITY

4.1Confidentiality.

In consideration of the Company’s employment of Employee and the payment by the
Company of the Base Salary and other payments and benefits associated with
Employee’s employment, and in acknowledgment that:

(a)the Company is engaged in the oil and gas business,

(b)the Company maintains secret and confidential information,

(c)during the course of Employee’s employment by the Company, such secret or
confidential information will become known to Employee, and

(d)full protection of the Company’s business makes it essential that no employee
appropriate for his or her own use, or disclose, such secret or confidential
information,

Employee agrees that, during the Employment Period and for a period of eighteen
(18) months following the Employment Period, Employee will hold in strict
confidence and shall not, directly or indirectly, disclose or reveal to any
person, or use for his own personal benefit or for the benefit of anyone else,
any trade secrets, confidential dealings, or other confidential or proprietary
information of any kind, nature, or description (regardless of whether acquired,
learned, obtained, or developed by Employee alone or in conjunction with others)
belonging to or concerning the Company or any of its Affiliates, except (i) with
the prior written consent of the Company duly authorized by its Board of
Directors, (ii) in the course of the proper performance of Employee’s duties
hereunder, (iii) for information (A) that becomes generally available to the
public other than as a result of unauthorized disclosure by Employee or his
affiliates or (B) that becomes available to Employee on a non-confidential basis
from a source other than the Company or its Affiliates who is not bound by a
duty of confidentiality, or other contractual, legal, or fiduciary obligation,
to the Company, or (iv) as required by applicable law or legal
process.  Notwithstanding the forgoing, this Section is not intended, nor shall
be construed, to prohibit Employee’s general knowledge, skill and experience or
Employee’s inventive powers.

4.2Non-Competition.

Except as provided in the last sentence of this Section, during Employee’s
employment with the Company and for a period of eighteen (18) months following
the Employment Period, Employee shall not be engaged as an officer or employee
of, or in any way be associated in a management or ownership capacity with any
corporation, company, partnership or other enterprise or venture that conducts a
business in direct competition with the business of the Company as of the Date
of Termination; provided, however, that Employee may own not more than two
percent (2%) of the outstanding securities, or equivalent equity interests, of
any class of any corporation, company, partnership, or other enterprise that is
in direct competition with the business of the Company, which securities are
listed on a national securities exchange or traded in the over-the-counter
market. It is expressly agreed that the remedy at law for breach of this
covenant is inadequate and that injunctive relief shall be available to prevent
the breach thereof.

- 11 -

--------------------------------------------------------------------------------

 

4.3Non-Solicitation.

Employee also agrees that he will not, directly or indirectly, during the term
of his employment and for a period of eighteen (18) months following the
Employment Period either (a) employ, or permit an entity by which he becomes
employed or of which he becomes a director, to employ, any person who was
employed by the Company on the Date of Termination or 45 days prior to the Date
of Termination; or (b) encourage, persuade, or induce any other employee of the
Company to terminate his employment, or any person or entity engaged by the
Company to represent it to terminate that relationship without the express
written approval of the Company. It is expressly agreed that the remedy at law
for breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof.

4.4Indemnification.

(a)In the event Employee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any action, suit or proceeding by reason of his being or having
been an officer of the Company, then the Company shall indemnify Employee
against expenses reasonably incurred and/or liability incurred in connection
with any such action, suit or proceeding, and advance expenses to Employee, to
the fullest extent permitted by the Company’s Articles of Incorporation and
bylaws now in effect, by the common law, by the General Corporation Law of the
State of Maryland (the “GCLM”) or other applicable law in effect on the date
hereof, and to any greater extent that the GCLM or applicable law may in the
future from time to time permit. Employee shall be indemnified as soon as
practicable but in any event no later than forty-five (45) days after written
demand is presented to the Company by Employee, and any indemnified amount shall
include any and all expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such expenses, judgments, fines,
penalties or amounts paid in settlement) of such action, suit or proceeding for
which Employee presents valid invoices and/or receipts. If so requested by
Employee, the Company shall advance to Employee, within five (5) business days
of such request, reasonable expenses (an “Expense Advance”) incurred in
defending any action, suit or proceeding, provided that Employee shall provide
valid invoices and/or receipts for such expenses to be advanced, and further
provided that Employee shall execute and deliver to the Company an undertaking
that Employee shall repay to the Company any Expense Advance if it shall
ultimately be determined by a court of competent jurisdiction that Employee is
not entitled to be indemnified.

(b)Upon written demand or other request by Employee for indemnification
hereunder, Employee shall be entitled to such indemnification unless
(i) Employee did not act in good faith in a manner that was reasonable and in
the best interests of the Company; (ii) Employee’s act or omission was material
to the matter giving rise to the liability and was committed in bad faith or was
the result of active or deliberate dishonesty; (iii) Employee actually received
an improper personal benefit in money, property or services; or (iv) in the case
of a criminal proceeding, Employee had reasonable cause to believe the act or
omission was unlawful.  In the event of a settlement before or after any action
or suit, indemnification shall be provided only in connection with such matters
covered by settlement as to which the Company is advised by the Reviewing Party
(as defined below) that Employee was not guilty of such fraud or misconduct as
is covered by the provisions of Section 4.4(b) above.  Employee shall not
consent

- 12 -

--------------------------------------------------------------------------------

 

to the settlement of any action, suit or proceeding involving his role as an
officer of the Company without first obtaining the Company’s written consent,
and the Company shall not be liable to indemnify Employee for any amounts paid
in settlement of any action, suit or proceeding affected without its written
consent, which consent shall not be unreasonably withheld. The Company shall not
be required to obtain the consent of Employee to settle any action, suit or
proceeding that the Company has undertaken to defend if the Company assumes full
and sole responsibility for such settlement and such settlement grants Employee
a complete and unqualified release in respect of any potential liability.

(c)Promptly after receipt by Employee of notice of the commencement of any
action, suit or proceeding, Employee will, if a claim in respect thereof is to
be made against the Company under this Section 4.4, notify the Company in
writing of the commencement thereof. The omission by Employee to so notify the
Company will not relieve the Company from any liability that it may have to
Employee under this Section 4.4 or otherwise, except to the extent that the
Company may suffer material prejudice by reason of such failure. Notwithstanding
any other provision of this Section 4.4, with respect to any such action, suit
or proceeding as to which Employee gives notice to the Company of the
commencement thereof:

(i)The Company will be entitled to participate therein at its own expense.

(ii)Except as otherwise provided in this Section 4.4, to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof with counsel reasonably
satisfactory to Employee. After notice from the Company to Employee of its
election to so assume the defense thereof, the Company shall not be liable to
Employee under this Agreement for any legal or other expenses subsequently
incurred by Employee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Employee shall
have the right to employ Employee’s own counsel in such action, suit or
proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Employee unless (A) the employment of counsel by Employee and payment for same
by the Company has been authorized by the Company; (B) Employee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Employee in the conduct of the defense of such action and such
determination by Employee shall be supported by an opinion of counsel, which
opinion shall be reasonably acceptable to the Company; or (C) the Company shall
not in fact have employed counsel to assume the defense of the action, in each
of which cases the fees and expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or on behalf of the Company or as to which
Employee shall have reached the conclusion provided for in clause (B) above.

(d)If the Company advances Expense Advances or other funds for indemnification
pursuant to this Section, and, subsequently, indemnification pursuant to this
Section is declared unenforceable by a court of competent jurisdiction, or an
independent third party, paid by the Company, that is reviewing the
indemnification set forth herein (the “Reviewing Party”) reasonably determines
that Employee is not entitled to indemnification pursuant to this Section, then
Employee shall have the right to retain the indemnification payments until all
appeals of the court’s or the Reviewing Party’s decision have been exhausted.

- 13 -

--------------------------------------------------------------------------------

 

(e)This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors or assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors and personal and legal representatives. This
Section 4.4 shall continue in effect regardless of whether Employee continues to
serve as an officer or director of the Company or of any other enterprise at the
Company’s request.

ARTICLE 5
MISCELLANEOUS

5.1Time of Essence.

Time is of the essence with respect to this Agreement.

5.2Benefit.

This Agreement shall inure to and be binding upon the undersigned and their
respective heirs, representatives, successors and permitted assigns.  This
Agreement may not be assigned by either party without the prior written consent
of the other party.

5.3Governing Law.

This Agreement shall be governed by, and construed in accordance with the laws
of the State of Colorado without resort to any principle of conflict of laws
that would require application of the laws of any other jurisdiction; provided,
however, that the Maryland corporate laws shall be applicable to the rights of
Employee as a shareholder with regard to vested Company shares that Employee may
acquire pursuant to this Agreement.

5.4Counterparts.

This Agreement may be executed in counterparts and via facsimile, each of which
shall be deemed to constitute an original, but all of which together shall
constitute one and the same Agreement.  Each such counterpart shall become
effective when one counterpart has been signed by each party thereto.

5.5Severability.

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or enforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
enforceable provision had never been contained herein.

5.6Construction.

Use of the masculine pronoun herein shall be deemed to refer to the feminine and
neuter genders and the use of singular references shall be deemed to include the
plural and vice versa, as appropriate.  No inference in favor of or against any
party shall be drawn from the fact that such party or such party’s counsel has
drafted any portion of this Agreement.

- 14 -

--------------------------------------------------------------------------------

 

5.7Captions for Convenience.

All captions herein are for convenience or reference only and do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof.

5.8No Waiver.

No waiver of or failure to act upon any of the provisions of this Agreement or
any right or remedy arising under this Agreement shall be deemed or shall
constitute a waiver of any other provisions, rights or remedies (whether similar
or dissimilar).

5.9Amendment.

This Agreement may be amended only by a writing signed by all of the Parties
hereto.

5.10Entire Contract.

This Agreement and the documents and instruments referred to herein constitute
the entire contract between the Parties to this Agreement and supersede all
other understandings, written or oral, with respect to the subject matter of
this Agreement.

5.11Notices.

All notices, requests, demands, directions and other communications (“Notices”)
concerning this Agreement shall be in writing and shall be mailed, delivered
personally, sent by telecopier or facsimile, or emailed to Employee at
Employee’s address. When mailed, each such Notice shall be sent by first class,
certified mail, return receipt requested, enclosed in a postage prepaid wrapper,
and shall be effective on the fifth business day after it has been deposited in
the mail. When delivered personally, each such Notice shall be effective when
delivered to Employee’s address, provided that it is delivered on a business day
and further provided that it is delivered prior to 5:00 p.m., local time of
Employee, on that business day; otherwise, each such Notice shall be effective
on the first business day occurring after the date on which the Notice is
delivered. When sent by email, telecopier or facsimile, each such Notice shall
be effective on the day on which it is sent provided that it is sent on a
business day and further provided that it is sent prior to 5:00 p.m., local time
of Employee, on that business day; otherwise, each such Notice shall be
effective on the first business day occurring after the date on which the Notice
is sent. Each Notice shall be addressed to the party to be notified as shown
below:

(a)if to the Company:

Double Eagle Petroleum Co.

1675 Broadway, Suite 2200

Denver, Colorado 80202

Facsimile No. (303) 794-8451

Attention: Chairman of the Compensation Committee
of the Board of Directors

- 15 -

--------------------------------------------------------------------------------

 

(b)if to Employee:

Charles Chambers

11818 Village Park Circle

Houston, Texas 77024

IN WITNESS WHEREOF, the Parties have set their hands and seals hereunto on the
dates set forth below to be effective as of the Effective Date.

DOUBLE EAGLE PETROLEUM CO.


By:  /s/ Richard Dole______________
Name:Richard Dole
Title:President & CEO
Date:March 31, 2014


EMPLOYEE


By: /s/ Charles Chambers__________
Name:Charles Chambers
Date:March 31, 2014

 

- 16 -

--------------------------------------------------------------------------------

EXHIBIT A

 

DOUBLE EAGLE PETROLEUM CO.
2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT
(Time-Based Vesting)

This Restricted Stock Award Agreement (this “Agreement”) is made by and between
Double Eagle Petroleum Co., a Maryland corporation (the “Company”), and Charles
Chambers (the “Executive”) effective as of March 24, 2014 (the “Grant Date”),
pursuant to the Double Eagle Petroleum Co. 2010 Stock Incentive Plan (the
“Plan”), a copy of which previously has been made available to the Executive and
the terms and provisions of which are incorporated by reference herein.

Whereas, the Company desires to grant to the Executive the shares of the
Company’s common stock, $0.10 par value per share, specified herein (the
“Shares”), subject to the terms and conditions of this Agreement; and

Whereas, the Executive desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement;

Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a)“Affiliate”. means any individual, corporation, partnership, limited
liability company or association, trust or other entity or organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
fifty percent (50%) of the securities having ordinary voting power for the
election of directors or comparable individuals of the controlled entity or
organization, or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.

(b)“Change in Control” shall have the meaning set forth in Section 1 of the
Plan.

(c)“Forfeiture Restrictions” means the prohibitions and restrictions set forth
herein with respect to the sale or other disposition of the Shares issued to the
Executive hereunder and the obligation to forfeit and surrender such Shares to
the Company.

(d)“Period of Restriction” means the period during which Restricted Shares are
subject to Forfeiture Restrictions and during which Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered.

-1-

 

--------------------------------------------------------------------------------




(e)“Restricted Shares” means the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.Grant of Restricted Shares.  Effective as of the Grant Date, the Company shall
cause to be issued in the Executive’s name the following Shares as Restricted
Shares:  176,211 shares of the Company’s common stock, $0.10 par value.  The
Company shall cause certificates or electronic book entries evidencing the
Restricted Shares, and any shares of Common Stock or rights to acquire shares of
Common Stock distributed by the Company in respect of Restricted Shares during
any Period of Restriction (the “Retained Distributions”), to be issued in the
Executive’s name.  During the Period of Restriction such electronic book entries
and certificates shall bear a restrictive legend to the effect that ownership of
such Restricted Shares (and any Retained Distributions), and the enjoyment of
all rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and this Agreement.  The Executive shall have
the right to vote the Restricted Shares awarded to the Executive and to receive
and retain all regular dividends paid in cash or property (other than Retained
Distributions), and to exercise all other rights, powers and privileges of a
holder of Shares, with respect to such Restricted Shares, with the exception
that (a) the Executive shall not be entitled to delivery of the stock
certificate or certificates or electronic book entries representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Executive may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction.  Upon issuance any certificates shall be delivered to such
depository as may be designated by the Compensation Committee as a depository
for safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse, together with stock powers or other instruments
of assignment, each endorsed in blank, which will permit transfer to the Company
of all or any portion of

-2-

 

--------------------------------------------------------------------------------




the Restricted Shares and any securities constituting Retained Distributions
which shall be forfeited in accordance with the Plan and this Agreement.  In
accepting the award of Shares set forth in this Agreement the Executive accepts
and agrees to be bound by all the terms and conditions of the Plan and this
Agreement.

3.Transfer Restrictions.  The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws.  The Executive also agrees that the Company may (a) refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares.  

4.Vesting.  The Shares that are granted hereby are subject to the Forfeiture
Restrictions.  The Forfeiture Restrictions will lapse as to the Shares that are
awarded hereby as provided in Section 4(a) through (f) below.

(a)The Forfeiture Restrictions will lapse as to the Shares that are awarded
hereby on the third anniversary of the Grant Date (the “Third Anniversary”),
provided that the Executive has remained employed by the Company throughout the
three (3) year period beginning on the Grant Date and ending on the Third
Anniversary.

(b)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the Third Anniversary, a Change in Control occurs and the Executive has
remained employed by the Company throughout the period beginning on the Grant
Date and ending the time immediately prior to the effective time of the Change
in Control then the Forfeiture Restrictions will lapse as to all of the Shares
that are awarded hereby immediately prior to the effective time of the Change in
Control.

(c)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the Third Anniversary, the Executive’s employment with the Company is
terminated as a result of the Executive’s death or Disability the Forfeiture
Restrictions will lapse as to a pro-rata portion of the Shares that are awarded
hereby on the date of the Executive’s employment with the Company is so
terminated equal to (i) the Shares multiplied by (ii) the number of full,

-3-

 

--------------------------------------------------------------------------------




complete calendar months from the Grant Date (including, the month that includes
the Grant Date even though such month is not a full, complete calendar month)
through the date on which the Executive’s employment with the Company is so
terminated divided by (ii) 36.

(d)If the Executive ceases to be employed by the Company for any reason before
the lapse date set forth in Section 4(a) (and a Change in Control has not
previously occurred), the Forfeiture Restrictions applicable to the Restricted
Shares shall not lapse and all the Restricted Shares shall be forfeited to the
Company and this Agreement shall terminate.

(e)Upon the lapse of the Forfeiture Restrictions with respect to the Shares
granted hereby the Company shall cause to be delivered to the Executive a stock
certificate or electronic book entry representing such Shares, and such Shares
shall be transferable by the Executive (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).

(f)If the Executive’s employment with the Company terminates for any reason
before the Third Anniversary other than as provided in Section 4(b), (c) or (d)
the Forfeiture Restrictions applicable to the Restricted Shares shall not lapse
and all the Restricted Shares shall be forfeited to the Company and this
Agreement shall terminate on the date that the Executive’s employment with the
Company terminates.

5.Capital Adjustments and Reorganizations.  The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.Tax Withholding.  To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Executive for
federal, state, local or foreign income, employment or other tax purposes with
respect to which the Company or its subsidiaries or any Affiliate has a
withholding obligation, the Executive shall deliver to the Company at the time
of such receipt or lapse, as the case may be, such amount of money as the
Company or its subsidiaries or any Affiliate may require to meet its obligation
under applicable tax laws or regulations, and, if the Executive fails to do so,
the Company or its subsidiaries or any Affiliate is authorized to withhold from
the Shares granted hereby or from any cash or stock remuneration then or
thereafter payable to the Executive in any capacity any tax required to be
withheld by reason of such resulting income, sufficient to satisfy the
withholding obligation.

-4-

 

--------------------------------------------------------------------------------




7.Section 83(b) Election.  The Executive shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chief Financial Officer of the Company.  If the Chief Financial Officer of the
Company permits the election, the Executive shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any.

8.No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

9.Employment Relationship.  For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates.  The Compensation Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, for purposes of the Plan and the Compensation
Committee’s determination shall be final and binding on all persons.

10.Not an Employment Agreement.  This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or other service relationship between the Executive and
the Company, its subsidiaries or any of its Affiliates, to guarantee the right
to remain employed by the Company, its subsidiaries or any of its Affiliates for
any specified term or to require the Company, its subsidiaries or any of its
Affiliates to employ the Executive for any period of time.

11.Legend.  The Executive consents to the placing on the certificate or
electronic book entry for the Shares an appropriate legend restricting resale or
other transfer of the Shares except in accordance with all applicable securities
laws and rules thereunder.

12.Notices.  Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or

-5-

 

--------------------------------------------------------------------------------




delivery service, addressed to the Company at the Company’s principal business
office addressed to the attention of the Compensation Committee and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

13.Amendment and Waiver.  Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

14.Dispute Resolution.  In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Compensation Committee.

15.Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Colorado,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect

-6-

 

--------------------------------------------------------------------------------




any other provision of this Agreement, which shall remain in full force and
effect.

16.Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and the Executive, the Executive’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

17.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

-7-

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

DOUBLE EAGLE PETROLEUM CO.


By: /s/ Richard Dole_____________        
Name: Richard Dole
Title:   President & CEO

 

EXECUTIVE:

/s/ Charles Chambers
Name:  Charles Chambers


Address:        11818 Village Park Circle

                      Houston, TX  77024
  

 

 

--------------------------------------------------------------------------------

Irrevocable Stock Power

Know all men by these presents, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto the Secretary of Double Eagle Petroleum Co., a
Maryland corporation (the “Company”), the Shares transferred pursuant to the
Restricted Stock Award Agreement dated effective March 24, 2014, between the
Company and the undersigned; and subject to and in accordance with such
Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his substitutes shall lawfully do by virtue hereof.

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the __31__ day of _____March______, 2014.

 

 

/s/ Charles Chambers

Name:  Charles Chambers

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

DOUBLE EAGLE PETROLEUM CO.
2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT
(Performance-Based Vesting)

This Restricted Stock Award Agreement (this “Agreement”) is made by and between
Double Eagle Petroleum Co., a Maryland corporation (the “Company”), and Charles
Chambers (the “Executive”) effective as of March 24, 2014 (the “Grant Date”),
pursuant to the Double Eagle Petroleum Co. 2010 Stock Incentive Plan (the
“Plan”), a copy of which previously has been made available to the Executive and
the terms and provisions of which are incorporated by reference herein.

Whereas, the Company desires to grant to the Executive the shares of the
Company’s common stock, $0.10 par value per share, specified herein (the
“Shares”), subject to the terms and conditions of this Agreement; and

Whereas, the Executive desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement;

Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

18.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a)“Achievement Percentage” means the Reserve Achievement Percentage or the
Stock Price Achievement Percentage.

(b)“Affiliate”. means any individual, corporation, partnership, limited
liability company or association, trust or other entity or organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
fifty percent (50%) of the securities having ordinary voting power for the
election of directors or comparable individuals of the controlled entity or
organization, or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.

(c)“BOE” means a barrel of oil equivalent which is one barrel (42 US gallons) of
crude oil or six thousand (6,000) cubic feet of natural gas.

(d) “Change in Control” shall have the meaning set forth in Section 1 of the
Plan.

-1-

 

--------------------------------------------------------------------------------




(e)“Forfeiture Restrictions” means the prohibitions and restrictions set forth
herein with respect to the sale or other disposition of the Shares issued to the
Executive hereunder and the obligation to forfeit and surrender such Shares to
the Company.

(f)“Performance Period” means the three (3) year period beginning on the Grant
Date and ending on the third anniversary of the Grant Date.

(g) “Period of Restriction” means the period during which Restricted Shares are
subject to Forfeiture Restrictions and during which Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered.

(h)“Reserve Achievement Percentage” means the quotient, expressed as a
percentage, of (i) (A) the amount of the Company’s proved reserves (expressed as
BOE) as of December 31, 2016, divided by (B) 12,447,920 BOE, divided by (ii) 300
percent (300%), and rounded down as follows:  if the amount so calculated (w) is
less than 50 percent (50%), the Reserve Achievement Percentage shall be zero
percent (0%), (x) is greater than 50 percent (50%) but less than 75 percent
(75%), the Reserve Achievement Percentage shall be fifty percent (50%), (y) is
greater than 75 percent (75%) but less than 100 percent (100%) the Reserve
Achievement Percentage shall be 75 percent (75%), and (z) is greater than 100
percent (100%) the Reserve Achievement Percentage shall be 100 percent (100%).

(i)“Restricted Shares” means the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

(j)“Stock Price Achievement Percentage” means the quotient, expressed as a
percentage, of (i) the weighted average price per share of the Common Stock for
the last 30 trading days of the calendar year 2016, divided by (ii) $7.50, and
rounded down as follows:  if the amount so calculated (A) is less than 50
percent (50%), the Stock Price Achievement Percentage shall be zero percent
(0%), (B) is greater than 50 percent (50%) but less than 75 percent (75%), the
Stock Price Achievement Percentage shall be fifty percent (50%), (C) is greater
than 75 percent (75%) but less than 100 percent (100%) the Stock Price
Achievement Percentage shall be 75 percent (75%), and (D) is greater than 100
percent (100%) the Stock Price Achievement Percentage shall be 100 percent
(100%).

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

19.Grant of Restricted Shares.  Effective as of the Grant Date, the Company
shall cause to be issued in the Executive’s name the following Shares as
Restricted Shares:  352,423 shares of the Company’s common stock, $0.10 par
value.  The Company shall cause certificates or electronic book entries
evidencing the Restricted Shares, and any shares of Common Stock or rights to
acquire shares of Common Stock distributed by the Company in respect of
Restricted Shares during any Period of Restriction (the “Retained
Distributions”), to be issued in the Executive’s name.  During the Period of
Restriction such electronic book entries and certificates shall bear a
restrictive legend to the effect

-2-

 

--------------------------------------------------------------------------------




that ownership of such Restricted Shares (and any Retained Distributions), and
the enjoyment of all rights appurtenant thereto, are subject to the
restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Executive shall have the right to vote the Restricted Shares
awarded to the Executive and to receive and retain all regular dividends paid in
cash or property (other than Retained Distributions), and to exercise all other
rights, powers and privileges of a holder of Shares, with respect to such
Restricted Shares, with the exception that (a) the Executive shall not be
entitled to delivery of the stock certificate or certificates or electronic book
entries representing such Restricted Shares until the Forfeiture Restrictions
applicable thereto shall have expired, (b) the Company shall retain custody of
all Retained Distributions made or declared with respect to the Restricted
Shares (and such Retained Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been made, paid, or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in separate accounts and (c) the Executive may not sell, assign, transfer,
pledge, exchange, encumber, or dispose of the Restricted Shares or any Retained
Distributions during the Period of Restriction.  Upon issuance any certificates
shall be delivered to such depository as may be designated by the Compensation
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse, together with
stock powers or other instruments of assignment, each endorsed in blank, which
will permit transfer to the Company of all or any portion of the Restricted
Shares and any securities constituting Retained Distributions which shall be
forfeited in accordance with the Plan and this Agreement.  In accepting the
award of Shares set forth in this Agreement the Executive accepts and agrees to
be bound by all the terms and conditions of the Plan and this Agreement.

20.Transfer Restrictions.  The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of

-3-

 

--------------------------------------------------------------------------------




any applicable securities laws.  The Executive also agrees that the Company may
(a) refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the
Shares.  

21.Vesting.  The Shares that are granted hereby are subject to the Forfeiture
Restrictions.  The Forfeiture Restrictions will lapse as to the Shares that are
awarded hereby as provided in Section 4(a) through Section 4(j) below.

(a)The Forfeiture Restrictions will lapse on the last day of the Performance
Period as to all of the Shares if (i) both the Reserve Achievement Percentage
and the Stock Price Achievement Percentage equal 100 percent (100%) and (ii) the
Executive has remained employed by the Company throughout the Performance
Period.

(b)The Forfeiture Restrictions will not lapse as to any of the Shares and all
the Restricted Shares shall be forfeited to the Company and this Agreement shall
terminate on the last day of the Performance Period (if this Agreement has not
previously terminated) if the Reserve Achievement Percentage and/or the Stock
Price Achievement Percentage equals zero percent (0%).

(c)The Forfeiture Restrictions will lapse on the last day of the Performance
Period as to 50 percent (50%) of the Shares if (i) either the Reserve
Achievement Percentage or the Stock Price Achievement Percentage equals 50
percent (50%) and the other Achievement Percentage either equals or exceeds 50
percent (50%) and (ii) the Executive has remained employed by the Company
throughout the Performance Period.  In such case the Forfeiture Restrictions
will not lapse as to remaining 50 percent (50%) of the Shares and such 50
percent (50%) of the Shares shall be forfeited to the Company on the last day of
the Performance Period.

(d)The Forfeiture Restrictions will lapse on the last day of the Performance
Period as to 75 percent (75%) of the Shares if (i) either the Reserve
Achievement Percentage or the Stock Price Achievement Percentage equals 75
percent (75%) and the other Achievement Percentage either equals or exceeds 75
percent (75%) and (ii) the Executive has remained employed by the Company
throughout the Performance Period.  In such case the Forfeiture Restrictions
will not lapse as to remaining 25 percent (25%) of the Shares and such 25
percent (25%) of the Shares shall be forfeited to the Company on the last day of
the Performance Period.

(e)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the last day of the Performance Period, a Change in Control occurs and
the Executive’s employment with the Company is terminated by the Company without
Cause on or within six months after the Change in Control and prior to last day
of the Performance Period or by the Executive for Good Reason on or within six
months after the Change in Control and prior to last day of the Performance
Period then all of the remaining Forfeiture Restrictions will lapse as to

-4-

 

--------------------------------------------------------------------------------




the Shares that are awarded hereby or the remaining Shares that have not
previously vested under Section 4(f) on the date the Executive’s employment with
the Company so terminates.

(f)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the last day of the Performance Period, a Change in Control occurs and
the Executive’s employment with the Company is not terminated by either the
Company or the Executive as described in Section 4(e) on the date of the Change
in Control the Forfeiture Restrictions will lapse on the date of the Change in
Control to the extent provided in Section 4(a) through Section 4(d) above after
applying the following adjustments to the provisions of this Agreement:  (i) the
clause “last day of the Performance Period” in Section 4(a) through Section 4(d)
will be replaced by the clause “the date of the Change in Control” and the
requirement in clause (ii) in each of Section 4(a), (c) and (d) that the
Executive has remained employed by the Company throughout the Performance Period
shall not apply, (ii) the clause “as of December 31, 2016” in the definition of
Reserve Achievement Percentage will be replaced by the clause “the date of the
Change in Control” and (iii) the clause “of the calendar year 2016” in the
definition of Stock Price Achievement Percentage will be replaced by the clause
“preceding the date of the Change in Control”.

(g)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the last day of the Performance Period, the Executive’s employment with
the Company is terminated as a result of the Executive’s death or Disability
(and no Change in Control of the Company has occurred) the Forfeiture
Restrictions will lapse as to a pro-rata portion of the Shares that are awarded
hereby on the date the Executive’s employment with the Company is so terminated
to the extent provided in Section 4(a) through Section 4(d) above after applying
the following adjustments to the provisions of this Agreement:  (i) the clause
“last day of the Performance Period” in Section 4(a) through Section 4(d) will
be replaced by the clause “the date of the Executive’s death or Disability” and
the requirement in clause (ii) in each of Section 4(a), (c) and (d) that the
Executive has remained employed by the Company throughout the Performance Period
shall not apply, (ii) the clause “as of December 31, 2016” in the definition of
Reserve Achievement Percentage will be replaced by the clause “the date of the
Executive’s death or Disability” and (iii) the clause “of the calendar year
2016” in the definition of Stock Price Achievement Percentage will be replaced
by the clause “preceding the date of Executive’s death or Disability”, and the
result so determined under Section 4(a) through Section 4(d) will be pro-rated
by multiplying such result by (A) the number of full, complete calendar months
from the Grant Date (including, the month that includes the Grant Date even
though such month is not a full, complete calendar month) through the date of
the Executive’s death or Disability divided by (B) 36, and the amount resulting
will be the number of Restricted Shares with respect to which the Forfeiture
Restrictions shall so lapse and the Forfeiture Restrictions will not lapse as to
remaining Restricted Shares which shall be forfeited to the Company on the date
of the Executive’s death or Disability.

(h)Notwithstanding any other provision of this Agreement to the contrary, if,
prior to the last day of the Performance Period, the Executive’s employment with
the Company is terminated by the Executive for “good reason” or by the Company
without “cause” (and no Change in Control of the Company has occurred) the
Forfeiture Restrictions will lapse as to a pro-rata portion of the Shares that
are awarded hereby on the date the Executive’s employment with the Company is so
terminated to the extent provided in Section 4(a) through Section 4(d) above
after applying the following adjustments to the provisions of this
Agreement:  (i) the

-5-

 

--------------------------------------------------------------------------------




clause “last day of the Performance Period” in Section 4(a) through Section 4(d)
will be replaced by the clause “the date the Executive’s employment with the
Company is terminated” and the requirement in clause (ii) in each of
Section 4(a), (c) and (d) that the Executive has remained employed by the
Company throughout the Performance Period shall not apply, (ii) the clause “as
of December 31, 2016” in the definition of Reserve Achievement Percentage is
substituted with “the date the Executive’s employment with the Company is
terminated” and (iii) the clause “of the calendar year 2016” in the definition
of Stock Price Achievement Percentage is substituted with “preceding the date on
which the Executive’s employment with the Company is terminated”, and the result
so determined under Section 4(a) through Section 4(d) will be pro-rated by
multiplying such result by (A) the number of full, complete calendar months from
the Grant Date (including, the month that includes the Grant Date even though
such month is not a full, complete calendar month) through the date the
Executive’s employment with the Company is terminated divided by (B) 36, and the
amount resulting will be the number of Restricted Shares with respect to which
the Forfeiture Restrictions shall so lapse and the Forfeiture Restrictions will
not lapse as to remaining Restricted Shares which shall be forfeited to the
Company on the date the Executive’s employment with the Company is terminated.

(i)Upon the lapse of the Forfeiture Restrictions with respect to the Shares
granted hereby the Company shall cause to be delivered to the Executive a stock
certificate or electronic book entry representing such Shares, and such Shares
shall be transferable by the Executive (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).

(j)If the Executive’s employment with the Company terminates for any reason
before the last day of the Performance Period other than as provided in
Section 4(e), (f), (g) or (h) the Forfeiture Restrictions applicable to the
Restricted Shares shall not lapse and all the Restricted Shares shall be
forfeited to the Company and this Agreement shall terminate on the date that the
Executive’s employment with the Company terminates.

22.Capital Adjustments and Reorganizations.  The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

23.Tax Withholding.  To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Executive for
federal, state, local or foreign income, employment or other tax purposes with
respect to which the Company or its subsidiaries or any Affiliate has a
withholding obligation, the Executive shall deliver to the Company at the time
of such receipt or lapse, as the case may be, such amount of money as the
Company or its subsidiaries or any

-6-

 

--------------------------------------------------------------------------------




Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Executive fails to do so, the Company or its
subsidiaries or any Affiliate is authorized to withhold from the Shares granted
hereby or from any cash or stock remuneration then or thereafter payable to the
Executive in any capacity any tax required to be withheld by reason of such
resulting income, sufficient to satisfy the withholding obligation.

24.Section 83(b) Election.  The Executive shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chief Financial Officer of the Company.  If the Chief Financial Officer of the
Company permits the election, the Executive shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any.

25.No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

26.Employment Relationship.  For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates.  The Compensation Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, for purposes of the Plan and the Compensation
Committee’s determination shall be final and binding on all persons.

27.Not an Employment Agreement.  This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or other service relationship between the Executive and
the Company, its subsidiaries or any of its Affiliates, to guarantee the right
to remain employed by the Company, its subsidiaries or any of its Affiliates for
any specified term or to require the Company, its subsidiaries or any of its
Affiliates to employ the Executive for any period of time.

28.Legend.  The Executive consents to the placing on the certificate or
electronic book entry for the Shares an

-7-

 

--------------------------------------------------------------------------------




appropriate legend restricting resale or other transfer of the Shares except in
accordance with all applicable securities laws and rules thereunder.

29.Notices.  Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the Company’s principal business
office addressed to the attention of the Compensation Committee and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

30.Amendment and Waiver.  Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

31.Dispute Resolution.  In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Compensation Committee.

-8-

 

--------------------------------------------------------------------------------




32.Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Colorado,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

33.Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and the Executive, the Executive’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

34.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

-9-

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

DOUBLE EAGLE PETROLEUM CO.


By:  /s/ Richard Dole_______________
Name:  Richard Dole_______________
Title:    President & CEO____________

 

EXECUTIVE:

/s/ Charles Chambers
Name:  Charles Chambers


Address:         11818 Village Park Circle

                       Houston, TX  77024
    

 

 

--------------------------------------------------------------------------------

Irrevocable Stock Power

Know all men by these presents, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto the Secretary of Double Eagle Petroleum Co., a
Maryland corporation (the “Company”), the Shares transferred pursuant to the
Restricted Stock Award Agreement dated effective March 24, 2014, between the
Company and the undersigned; and subject to and in accordance with such
Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his substitutes shall lawfully do by virtue hereof.

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the __31___ day of _____March_________, 2014.

 

 

/s/ Charles Chambers

Name:  Charles Chambers




 

 

 

--------------------------------------------------------------------------------

Exhibit C

Release

1.In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of March 31, 2014 (the “Employment Agreement”), by and
between Charles Chambers (“Employee”) and Double Eagle Petroleum Co. (the
“Company”) (each of Employee and the Company, a “Party” and together, the
“Parties”), the sufficiency of which Employee acknowledges, Employee, with the
intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and Affiliates (as defined in the Employment
Agreement) (the “Company Affiliated Group”), their present and former officers,
directors, executives, stockholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which Employee, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party that
arises out of, or relates to, the Employment Agreement, Employee’s employment
with the Company or any of its subsidiaries and Affiliates, or any termination
of such employment, including claims (i) for severance or vacation or paid time
off benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), the Equal Pay Act, the Uniformed
Services Employment and Reemployment Rights Act and any similar or analogous
state statute.   Notwithstanding the foregoing, this Release shall not apply and
expressly excludes: (a) vested benefits under any plan maintained by the Company
that provides for deferred compensation, equity compensation or pension or
retirement benefits; (b) health benefits under any policy or plan currently
maintained by the Company that provides for health insurance continuation or
conversion rights including, but not limited to, rights and benefits to continue
health care coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended or similar state law; (c) any claim that cannot by law be
waived or released by private agreement; (d) claims arising after the date of
the Release; (e) to the extent not paid as of the date of this Release, payments
and benefits to be made under the Employment Agreement; (f) claims under any
directors and officers insurance policies; and (g) rights to indemnification
Employee may have under the by-laws or certificate of incorporation of the
Company and its Affiliates, any applicable indemnification agreements with the
Company and its Affiliates or applicable law.

- 1 -

--------------------------------------------------------------------------------

2.Employee acknowledges and agrees that the release of claims set forth in this
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3.The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, (i) wages, (ii) back pay or
front pay, (iii) compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, (iv) costs, (v) attorneys’ fees and expenses, and
(vi) any right to receive any compensation or benefit from any complaint, claim,
or charge with any local, state or federal court, agency or board, or in any
proceeding of any kind which may be brought against the Company as a result of
such a complaint, claim or charge.  

4.Employee specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Release is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Employee is not permitted to waive.

5.As to rights, claims and causes of action arising under the ADEA, Employee
acknowledges that he has been given a period of twenty-one (21) days to consider
whether to execute this Release.  If Employee accepts the terms hereof and
executes this Release, he may thereafter, for a period of seven (7) days
following (and not including) the date of execution, revoke this Release as it
relates to the release of claims arising under the ADEA.  If no such revocation
occurs, this Release shall become irrevocable in its entirety, and binding and
enforceable against Employee, on the day next following the day on which the
foregoing seven-day period has elapsed.  If such a revocation occurs, Employee
shall irrevocably forfeit any right to payment of the severance benefits
described in Section 3.5 of the Employment Agreement, but the remainder of the
Employment Agreement shall continue in full force.

6.Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release shall be immediately effective
upon execution by Employee.  

7.Employee acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

8.Employee acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

9.Employee acknowledges that the release of claims set forth in this Release
relates only to claims that exist as of the date of this Release.

10.Employee acknowledges that the severance benefits described in Section 3.5 of
the Employment Agreement he will receive in connection with the release of
claims set forth in

- 2 -

--------------------------------------------------------------------------------

this Release and his obligations under this Release are in addition to anything
of value to which Employee is entitled from the Company.

11.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.  

12.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

13.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Signatures delivered by facsimile shall be deemed effective
for all purposes.

15.This Release shall be binding upon any and all successors and assigns of
Employee and the Company.

16.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Colorado without resort to any principle of conflict of
laws that would require application of the laws of any other jurisdiction.

[Signature Page Follows]




- 3 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed as of __March 31____, 2014.

 



 

 

 

By:/s/ Charles Chambers

Name:  Charles Chambers



 

 

 

- 4 -